                                           Case 4:20-cv-06764-PJH Document 8 Filed 12/04/20 Page 1 of 1




                                  1

                                  2

                                  3

                                  4                                  UNITED STATES DISTRICT COURT

                                  5                                 NORTHERN DISTRICT OF CALIFORNIA

                                  6

                                  7      MICHAEL GEARY WILSON,
                                                                                         Case No. 20-cv-06764-PJH
                                  8                    Plaintiff,

                                  9             v.                                       ORDER TO SHOW CAUSE
                                  10     JUDICIAL COUNCIL OF CALIFORNIA,                 Re: Dkt. No. 7
                                         SUPERIOR COURT OF CALIFORNIA
                                  11     FOR THE COUNTY OF MARIN (MC
                                         COURT), et al.,
                                  12
Northern District of California
 United States District Court




                                                       Defendants.
                                  13

                                  14

                                  15
                                              Plaintiff in the above-titled matter has failed to file an amended complaint within
                                  16
                                       the timeframe indicated by the court’s prior order. Dkt. 7. Accordingly, the court hereby
                                  17
                                       issues an ORDER TO SHOW CAUSE why plaintiff’s claims should not be dismissed for
                                  18
                                       failure to prosecute, pursuant to Rule 41(b) of the Federal Rules of Civil Procedure. If
                                  19
                                       plaintiff fails to file an amended complaint on or before December 11, 2020, the case
                                  20
                                       shall be dismissed for failure to prosecute.
                                  21
                                              IT IS SO ORDERED.
                                  22
                                       Dated: December 4, 2020
                                  23
                                                                                      /s/ Phyllis J. Hamilton
                                  24                                                  PHYLLIS J. HAMILTON
                                                                                      United States District Judge
                                  25

                                  26

                                  27

                                  28
